Exhibit 10.12

 

 

[g43472kbimage002.gif]

 

 

Executive Incentive Plan

 

 

2005

 

 

CONFIDENTIAL

 

The information contained within this document is highly sensitive and
confidential and must be handled with utmost discretion and integrity.

 

 

--------------------------------------------------------------------------------


 


EFFECTIVE DATE


 

The Executive Incentive Plan is effective January 1, 2005 and supersedes all
previously implemented plans.

 

Modification of the Plan

 

IHOP Corp. and its subsidiaries reserve the right to modify, terminate or make
exceptions to the Executive Incentive Plan (“Plan”) at any time without prior
notice.  The Plan will be reviewed on an annual basis allowing for updates or
revisions to be considered.  The Plan and this Plan Document do not constitute
or imply an employment contract, and participants accrue no interest, right or
any benefit in the Plan, except as specifically set forth in this document.

 

Eligibility

 

The Plan includes the Chief Executive Officer& President, other Chief Officers,
Vice Presidents/Executive Officers, and Vice Presidents/Non-executive Officers. 
Participants must be actively employed with IHOP Corp. and its subsidiaries
through the end of the Plan Year.  The Company’s Plan Year is based on IHOP’s
fiscal year.  The last day worked is the last day an employee is considered
active.  In the case of termination, vacation or other payments can not be used
to extend the last day worked.

 

New Hires/Re-Hires

 

Incentive eligibility begins with the first complete calendar month worked in an
eligible position.

 

For participant’s that begin work with IHOP Corp. during the Plan Year, the
incentive will be paid on a prorated basis.  The prorated percentage is
determined based on when the employee begins work.  If the employee begins work
during the first full workweek of the month, they will be credited for a whole
month worked. However, if the employee begins work after the first full workweek
of the month, he/she will not be entitled to receive an incentive for that
month.

 

Employees hired on or after October 1, 2005 are not eligible for a bonus payout.

 

Promotions

 

Promotion from a non-eligible position to an eligible position: Any employee
promoted from a non-eligible position to an eligible position during the
incentive period will have an incentive based on the number of whole months
worked in the incentive period.  If the participant is promoted on the first
calendar or workday of the month, credit will be for a full month worked. The
effective date of the promotion will be used to determine the number of whole
months worked.  Eligibility begins with the first full month in the eligible
position.

 

Promotion from an eligible position to another: When an employee is promoted
from one eligible position to another, that month’s incentive will be based on
the prior position providing that the promotion occurred after the 15th of the
month. When a promotion occurs on or before the 15th of the month, that month’s
incentive will be based on the new position.

 

Short-Term or Long-Term Disability, Workers’ Compensation and other Leaves of
Absence

 

Any participant on leave of absence or otherwise not actively working during the
incentive period may be eligible for a prorated incentive excluding the period
on leave.  The date the leave is effective and the date ending leave will be
used to calculate the number of whole months worked in the incentive period.

 

2

--------------------------------------------------------------------------------


 

Termination Due to Death or Retirement

 

Any incentive earned will be prorated for the incentive period based upon the
actual number of whole months worked and paid simultaneously with the normal
distribution of incentives.  For the purposes of this plan, retirement occurs if
the individual’s age plus years of service is equal to, or greater than, 70.

 

Plan Description

 

The Executive Incentive Plan is an annual incentive.  For all participants, the
Corporate Performance Measure is based on EPS.  In addition, some participants
are measured on the achievement of specific individual business objectives
(IBOs).

 

For the Vice President, Franchise Operations, the Performance Measure is based
on a combination of Corporate Performance (EPS) and Franchise Operations
Performance (see discussion below).

 

Target Incentive & Weighting

 

The target incentive is expressed as a percentage of base salary and is based on
the position of the participant (see “Target Incentive Table”).  The Target
Payout % multiplied by the participant’s base salary on the last day of the
fiscal year is the Target Incentive in dollars.

 

Target Incentive Table

 

 

 

Chief
Executive
Officer &
President

 

Chief
Officers

 

Vice
Presidents/
Executive
Officers

 

Vice
Presidents/
Non-Executive
Officers

 

TARGET PAYOUT AS A% OF BASE SALARY

 

75%

 

50%

 

40%

 

40%

 

 

The incentive weighting for the Chief Executive Officer & President is based
100% on Corporate Performance (EPS).

 

The incentive weighting for Chief Officers and Vice Presidents is 30% Individual
Business Objectives and 70% Corporate Performance (EPS).

 

The incentive weighting for the Vice President, Franchise Operations is 30%
Individual Business Objectives, 35% Corporate Performance (EPS), and 35%
Franchise Operations Performance (Sales -  17.5% and Operating Profit - 17.5%).

 

Corporate Performance

 

The Corporate Performance measure is based on EPS (Earnings Per Share).  For
calculating payouts for the 2005 Executive Incentive Plan, the EPS calculation
will include the following adjustments:

 

•                  Budgeted shares outstanding will be used to exclude the
impact of any share buyback.

 

•                  Extraordinary items may also be excluded from bonus
calculations.  If there are any major changes in Corporate direction, budgets,
or EPS target, the Payout Matrix may be re-evaluated with Compensation Committee
approval.

 

3

--------------------------------------------------------------------------------


 

For bonus calculation purposes, EPS will be calculated by using the following
formula:

 

Net Income (taking into account any adjustments highlighted above)

19,770,000 (budgeted shares)

 

No bonus will be paid out if EPS is less than $1.85.  Target bonuses are paid
out for EPS between $2.05 and $2.059.  For every one cent in EPS achieved at and
above $2.059, the payout increases by 5%.  There is no maximum on the payout
matrix.

 

In addition to the calculated individual portion of the incentive, an award may
be granted at the discretion of the Chief Executive Officer (with approval by
the Compensation Committee) to individuals exceeding expected levels of
performance.

 

Refer to the “Corporate Performance (EPS) Payout Matrix” to determine the
incentive achieved for the Company performance portion of the incentive.

 

Corporate Performance (EPS) Payout  Matrix

 

Threshold EPS

 

$

1.85

 

 

 

Target EPS

 

$

2.05

 

 

 

 

 

 

 

 

 

EPS Range

 

Payout (as
a % of
target)

 

 

 

 

 

Less Than $1.85

 

0

%

 

$1.850 - $1.921

 

50

%

 

$1.922 - $1.953

 

60

%

 

$1.954 - $1.985

 

70

%

 

$1.986 - $2.017

 

80

%

 

$2.018 - $2.049

 

90

%

 

$2.050 - $2.059

 

100

%

 

$2.060 - $2.069

 

105

%

 

$2.070 - $2.079

 

110

%

 

$2.080 - $2.089

 

115

%

 

$2.090 - $2.099

 

120

%

 

$2.100 - $2.109

 

125

%

 

$2.110 - $2.119

 

130

%

 

$2.120 - $2.129

 

135

%

 

$2.130 - $2.139

 

140

%

 

$2.140 - $2.149

 

145

%

 

$2.150 - $2.159

 

150

%

 

Each .01 over 2.168

 

Additional
5%

 

 

Individual Business Objectives (IBOs)

 

Annually, each participant in the plan sets individual business objectives in
conjunction with his or her immediate supervisor in December of each year. 
During this process, challenging and measurable objectives that significantly
impact the Company performance are to be mutually determined.  No participant
will have more than three IBOs without approval by the Chief Executive Officer. 
After the fiscal year, a percentage of achievement is then established by the
immediate supervisor and approved by the Chief Executive Officer.  This amount
is used to determine the IBO portion of the annual payout.  If EPS is less than
$1.85, there will be no payout for Individual Business Objectives, regardless of
individual achievement level.

 

4

--------------------------------------------------------------------------------


 

Franchise Operations Performance

 

Franchise Operations Performance is based on actual sales and operating profit
versus original budget, not flex budget.

 

The following payout matrix is used to determine the incentive achieved for the
Franchise Operations performance portion of the incentive payout.

 

Any changes to the original budget due to sales or re-sales will require the
CEO & President’s approval.  New units are excluded from the Franchise
Operations performance portion of the plan.

 

Franchise Operations - Sales & Operating Profit Payout Matrix

 

Performance Achievement

 

% Of Incentive Achieved

 

 

 

 

 

 

 

Operating

 

Min

 

Max

 

Sales

 

Profit

 

0.00

%

91.99

%

0

%

0

%

92.00

%

92.99

%

20

%

20

%

93.00

%

93.99

%

30

%

30

%

94.00

%

94.99

%

40

%

40

%

95.00

%

95.99

%

50

%

50

%

96.00

%

96.99

%

60

%

60

%

97.00

%

97.99

%

70

%

70

%

98.00

%

98.99

%

80

%

80

%

99.00

%

99.99

%

90

%

90

%

100.00

%

100.99

%

100

%

100

%

101.00

%

101.99

%

105

%

105

%

102.00

%

102.99

%

110

%

110

%

103.00

%

103.99

%

115

%

115

%

104.00

%

104.99

%

120

%

120

%

105.00

%

105.99

%

125

%

125

%

106.00

%

106.99

%

130

%

130

%

107.00

%

107.99

%

135

%

135

%

108.00

%

and above

 

140

%

140

%

 

If EPS is less than $1.85, there will be no payout for the Company Portion of
the bonus, but the Franchise Operations performance and IBO portions of the
bonus will still be paid out.  If the threshold for both the Corporate
Performance measure (EPS) and Franchise Operations measures are not met, no
bonus will be paid for IBO achievement.

 

Payment Distribution

 

Incentive payouts will be distributed within 90 days following the close of the
fiscal year for which the incentive was earned.  Payouts will be paid in a
separate check from the regular payroll check, and are subject to normal
withholding deductions.

 

Plan Administration

 

The Executive Incentive Plan is administered by the IHOP Corp. Human Resources
Department.  This Plan Document and its provisions regulate all plan guidelines
and participant eligibility.  Any exception must be submitted in writing to the
Human Resources Department and must be approved by the Chief Executive Officer
and the Compensation Committee of the Board of Directors.

 

5

--------------------------------------------------------------------------------

 